969 A.2d 171 (2009)
291 Conn. 909
Perry D. CAMINIS et al.
v.
Austin TROY et al.
Supreme Court of Connecticut.
Decided April 8, 2009.
David Thomas Ryan, Dwight H. Merriam, Linda L. Morkan and John P. Casey, Hartford, in support of the petition.
Robert F. Maslan, Jr., Darien, and Carolyn Colangelo, Norwalk, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 112 Conn.App. 546, 963 A.2d 701 (2009), is granted, limited to the following issues:
"1. Did the Appellate Court properly determine that the trial court erred in rendering a judgment declaring the littoral boundry of the plaintiffs' property?
"2. Did the Appellate Court properly determine that the trial court correctly denied the plaintiffs' request for an injunction?"
ROGERS, C.J., and McLACHLAN, J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18335.